Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-943
                       Lower Tribunal No. F13-5321
                          ________________


                            Joseph T. Swift,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Richard Hersch, Judge.

     Joseph T. Swift, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.